Citation Nr: 1000736	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  08-13 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an effective date earlier than October 31, 
2005, for the award of service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than October 31, 
2005, for the award of individual unemployability.

3.  Entitlement to an effective date earlier than October 31, 
2005, for the award of service connection for residuals of a 
cerebrovascular accident.

4.  Entitlement to an effective date earlier than October 31, 
2005, for the award of special monthly compensation (SMC) 
based on housebound allowance.

5.  Entitlement to an effective date earlier than October 31, 
2005, for the award of service connection for hypertension 
with renal insufficiency.

6.  Entitlement to an effective date earlier than November 3, 
2006, for the award of service connection for erectile 
dysfunction.  

7.  Entitlement to an effective date earlier than November 3, 
2006, for the award of SMC based on loss of use of a creative 
organ.

8.  Entitlement to an effective date earlier than October 31, 
2005, for the award of service connection for peripheral 
neuropathy of the right lower extremity.

9.  Entitlement to an effective date earlier than October 31, 
2005, for the award of service connection for peripheral 
neuropathy of the left lower extremity.  


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to 
December 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

The Veteran indicated on his September 2008 VA Form 9 that he 
wished to testify at a Board hearing.  A Travel Board hearing 
was scheduled for September 2009 and the Veteran was provided 
notice of this hearing in both August 2009 and September 
2009.  However, the Veteran failed to report to the scheduled 
hearing and failed to explain his absence.  Therefore, the 
Board hearing request is considered withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2009).




FINDINGS OF FACT

1.  In an April 2003 rating decision the RO denied service 
connection for hypertension.  The Veteran perfected an appeal 
to this decision but then withdrew the appeal in August 2005 
correspondence.  Therefore, the April 2003 rating decision is 
final.  

2.  No formal or informal claims for any of the above claimed 
benefits were filed prior to October 31, 2005.  

3.  The Veteran's correspondence received October 31, 2005, 
establishes the earliest recognizable date of claim for 
entitlement to a TDIU, and is the earliest point at which his 
service-connected disabilities met the schedular criteria for 
a TDIU. 

4.  The Veteran's original claims of entitlement to service 
connection for erectile dysfunction and entitlement to SMC 
based on loss of use of a creative organ were inferred during 
a November 3, 2006 VA examination.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date prior 
to October 31, 2005, for the award of service connection for 
PTSD are not met. 38 U.S.C.A.  §§ 5110, 5111 (West 2002); 38 
C.F.R. §§ 3.151, 3.155, 3.400 (2009).

2.  The criteria for entitlement to an effective date prior 
to October 31, 2005, for the award of individual 
unemployability are not met. 38 U.S.C.A.  §§ 5110, 5111 (West 
2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2009).

3.  The criteria for entitlement to an effective date prior 
to October 31, 2005, for the award of service connection for 
residuals of a cerebrovascular accident are not met. 38 
U.S.C.A.  §§ 5110, 5111 (West 2002); 38 C.F.R. §§ 3.151, 
3.155, 3.400 (2009).

4.  The criteria for entitlement to an effective date prior 
to October 31, 2005, for the award of special monthly 
compensation based on housebound allowance are not met. 38 
U.S.C.A.  §§ 5110, 5111 (West 2002); 38 C.F.R. §§ 3.151, 
3.155, 3.400 (2009).

5.  The criteria for entitlement to an effective date prior 
to October 31, 2005, for the award of service connection for 
hypertension with renal insufficiency are not met. 38 
U.S.C.A.  §§ 5110, 5111 (West 2002); 38 C.F.R. §§ 3.151, 
3.155, 3.400 (2009).

6.  The criteria for entitlement to an effective date prior 
to November 3, 2006, for the award of service connection for 
erectile dysfunction are not met. 38 U.S.C.A.  §§ 5110, 5111 
(West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2009).

7.  The criteria for entitlement to an effective date prior 
to November 3, 2006, for the award of SMC based on loss of 
use of a creative organ are not met. 38 U.S.C.A.  §§ 5110, 
5111 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2009).

8.  The criteria for entitlement to an effective date prior 
to October 31, 2005, for the award of service connection for 
peripheral neuropathy of the right lower extremity are not 
met. 38 U.S.C.A.  §§ 5110, 5111 (West 2002); 38 C.F.R. §§ 
3.151, 3.155, 3.400 (2009).

9.  The criteria for entitlement to an effective date prior 
to October 31, 2005, for the award of service connection for 
peripheral neuropathy of the left lower extremity are not 
met. 38 U.S.C.A.  §§ 5110, 5111 (West 2002); 38 C.F.R. §§ 
3.151, 3.155, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking entitlement to effective dates earlier 
than October 31, 2005 and November 3, 2006, for the above 
listed awards.  The Veteran contends that he should be 
afforded effective dates of 2001, the date of his initial 
claim for VA benefits.  


Factual Background

A review of the record shows that the Veteran submitted an 
initial claim for service connection for jungle rot of both 
feet and legs in June 2001.  The RO initially denied service 
connection for jungle rot but in a February 2005 rating 
decision granted service connection for fungal infection of 
bilateral feet and legs and assigned a 10 percent disability 
rating effective June 13, 2001, the day of the Veteran's 
initial claim for service connection.  

The Veteran submitted an initial claim for service connection 
for diabetes, hypertension, and a lumbar spine disorder in 
December 2002.  The RO initially denied service connection 
for these disabilities in April 2003 and the Veteran 
perfected an appeal of that decision.  By rating decision 
dated in April 2004, the RO granted service connection for 
diabetes but the denials regarding hypertension and a lumbar 
spine disorder were continued.  In August 2005 
correspondence, the Veteran withdrew his pending appeal 
regarding hypertension and a lumbar spine disorder.    

On October 31, 2005 the Veteran submitted a claim for service 
connection for PTSD, depression, hypertension, stroke, 
diabetic neuropathy of the bilateral upper and lower 
extremities, and restricted diet/activities.  He was afforded 
VA examinations specific to diabetes and PTSD in November 
2006.  By rating decision dated in December 2006 the RO 
awarded the benefits on appeal.  The Veteran disagreed with 
the effective dates assigned and perfected this appeal.

Relevant Law

The effective date of an award of disability compensation to 
a veteran will be the day following separation from active 
service or date entitlement arose if the claim is received 
within one year of separation from active service; otherwise, 
it will be the date of receipt of claim, or the date when 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i).

A claim for a TDIU rating is essentially a claim for an 
increased rating.  See Hazan v. Gober, 10 Vet. App. 511 
(1997).  The general rule with respect to the effective date 
of an award of increased compensation is that the effective 
date of such award "shall not be earlier than the date of 
receipt of application therefore."  38 U.S.C.A. § 5110(a).  
This statutory provision is implemented by the regulation, 
which provides that the effective date for an award of 
increased compensation will be the date of receipt of claim 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1). 

An exception to that general rule applies under circumstances 
where evidence demonstrates that a factually ascertainable 
increase in disability occurred within the one-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that circumstance, the law provides that 
the effective date of the award "shall be the earliest date 
as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date."  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 
125 (1997); VAOPGCPREC 12-98; 63 Fed. Reg. 56704 (1998).  The 
term "increase" as used in 38 U.S.C.A. § 5110 and 38 C.F.R. 
§ 3.400 means an increase to a higher disability level.  See 
Hazan v. Gober, 10 Vet. App. 511 (1997). 

In general, "date of receipt" means the date on which a 
claim, information or evidence was received in VA.  38 C.F.R. 
§ 3.1(r). 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  A "claim" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, the formal claim will be considered 
filed as of the date of receipt of the informal claim.  38  
C.F.R. § 3.155(a).

A report of an examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits.  38 C.F.R. § 3.157(a).  Under 38 
C.F.R. § 3.157(b), once a formal claim for compensation has 
been allowed or a formal claim for compensation disallowed 
for the reason that the service-connected disability is not 
compensable in degree, receipt of a report of examination or 
hospitalization by the VA will be accepted as informal claim 
for increased benefits for an informal claim to reopen.  
Furthermore, these provisions apply only when such reports 
relate to examinations or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157(b)(1).

The effective date of reopened claims shall be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(r). 

Analysis

In the present case, the Veteran separated from active 
service in December 1972.  It is not in dispute that he did 
not submit a claim for VA benefits within one year from his 
discharge.  Therefore, assignment of an effective date back 
to the day following discharge is not possible. 

With regard to the hypertension issue, a rating decision 
mailed on April 18, 2003, denied the Veteran's claim for 
entitlement to service connection for hypertension.  The 
Veteran initially perfected an appeal of that decision but 
then withdrew that appeal in correspondence dated in August 
2005.  Therefore, the April 2003 rating decision is final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103.  The effect of that finality is to preclude an award 
of an effective date prior that denial.  Moreover, the 
Veteran has not raised a claim of clear and unmistakable 
error (CUE) such as to challenge the finality of that 
determination.  

Based on the foregoing, any effective date awarded for 
hypertension in the present case must be later than April 18, 
2003.  Moreover, as previously noted, the appropriate 
effective date of reopened claims shall be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(r). 

Here, the RO received the Veteran's request to reopen his 
claim for service connection for hypertension on October 31, 
2005.  There is no evidence that he filed a claim to reopen 
prior to that date.  Thus, there is no entitlement to an 
effective date earlier than October 31, 2005 for the service-
connected hypertension.  

As for the remaining issues with effective dates beginning 
October 31, 2005, the Board notes that the Veteran never 
submitted claims for these VA benefits prior to October 31, 
2005.  Significantly, there were no claims or reports of 
these disabilities/benefits prior to that date, including in 
the previous claims dated in June 2001 and December 2002.  
Also, while the Veteran was service-connected for diabetes 
effective December 10, 2002, there was no allegation of 
diabetic neuropathy until the Veteran's October 31, 2005 
claim and no medical evidence of peripheral neuropathy of the 
lower extremities until the November 3, 2006 VA diabetes 
examination.  As such, the presently assigned effective dates 
of October 31, 2005, are appropriate and there is no basis 
for awards of these benefits prior to that date. 

With regard to the effective date of TDIU, prior to the 
currently signed effective date of October 31, 2005, the 
Veteran's only service-connected disability was diabetes 
mellitus, evaluated as 10 percent disabling from December 
2002 and 20 percent from February 2005.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more with sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. §§ 4.16, 4.17. 

Prior to October 31, 2005, the Veteran's combined disability 
rating clearly did not meet the disability criteria for total 
ratings as in 38 C.F.R. §§ 4.16, 4.17.  Subsequent to the 
initial grant of service connection for diabetes mellitus in 
April 2005, the Veteran did not submit a claim for increased 
rating with evidence of individual unemployability.  See 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

The Veteran initially met the schedular requirements for the 
assignment of a TDIU as of October 31, 2005, the effective 
date of the grant of service connection and a 70 percent 
rating for PTSD; the grant of service connection and a 100 
percent rating for residuals of a cerebrovascular accident; 
the grant of service connection and a 30 percent rating for 
hypertension; and the grant of service connection and 
separate 10 percent ratings for peripheral neuropathy of the 
bilateral lower extremities.  

A review of the claims file does not disclose any earlier 
correspondence or other qualifying communication prior to the 
October 31, 2005 statement that can reasonably be construed 
as a pending unadjudicated claim for a TDIU.  While under the 
express provisions of 38 C.F.R. § 3.400(o)(2) an increased 
rating may be assigned up to one-year before the date of 
claim, here the Veteran did not also meet the schedular 
criteria for a TDIU before October 31, 2005.  Where schedular 
criteria under 38 C.F.R. § 4.16(a) are not met, the 
procedures for assignment of a TDIU on an extraschedular 
basis require a referral to the RO in the first instance.  38 
C.F.R. §§ 3.321(b)(1).  In any event, the record does not 
indicate or suggest that diabetes mellitus, the Veteran's one 
service-connected disability prior to October 31, 2005, 
caused a demonstrable limitation in employment capacity that 
would have otherwise required evaluation outside of the 
schedular criteria.

Accordingly, the current effective date of October 31, 2005, 
for a TDIU correctly corresponds to the date of filing of a 
claim, and the earliest date upon which factual entitlement 
to that benefit was demonstrated.  

As for the issues with effective dates beginning November 3, 
2006, the Board notes that the Veteran never submitted claims 
for these benefits.  Rather the RO inferred claims for these 
benefits after reviewing the November 3, 2006 VA examination 
report.  This examination report is the first indication of 
erectile dysfunction in the claims file.  Significantly, 
there was no claim or report of erectile dysfunction prior to 
that date, including in the previous claims dated in June 
2001 and December 2002.  As such, the presently assigned 
effective dates of November 3, 2006, are appropriate and 
there is no basis for awards of these benefits prior to that 
date.

While the Veteran may have submitted an initial claim for VA 
benefits in June 2001, the only issue mentioned in this claim 
was jungle rot on both feet and legs.  As such, the presently 
assigned effective dates are appropriate and there is no 
basis for awards of these benefits prior to that date.

As the preponderance of the evidence is against the claims, 
the benefit of the doubt rule is not applicable. See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).
  
Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. 473 (2006); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The appellant was notified that his claims were 
awarded with specific effective dates assigned.  He was 
provided notice how to appeal that decision, and he did so.  
He was provided a statement of the case that advised him of 
the applicable law and criteria required for an earlier 
effective date and he demonstrated his actual knowledge of 
what was required to substantiate an earlier effective date 
in his argument included on his Substantive Appeal.  Although 
he was not provided pre-adjudicatory notice that he would be 
assigned an effective date in accordance with the facts found 
as required by Dingess, he was assigned the date of the 
claims (actual and inferred) as effective dates, the earliest 
permitted by law.  38 U.S.C.A. § 5110(a).

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board 
although he declined to do so.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  VA has substantially 
complied with the notice and assistance requirements and the 
appellant is not prejudiced by a decision on the claim at 
this time.


ORDER

The claim for assignment of an effective date earlier than 
October 31, 2005, for the award of service connection for 
PTSD is denied.  

The claim for assignment of an effective date earlier than 
October 31, 2005, for the award of individual unemployability 
is denied

The claim for assignment of an effective date earlier than 
October 31, 2005, for the award of service connection for 
residuals of a cerebrovascular accident is denied

The claim for assignment of an effective date earlier than 
October 31, 2005, for the award of SMC based on housebound 
allowance is denied.

The claim for assignment of an effective date earlier than 
October 31, 2005, for the award of service connection for 
hypertension with renal insufficiency is denied.

The claim for assignment of an effective date earlier than 
November 3, 2006, for the award of service connection for 
erectile dysfunction is denied.  

The claim for assignment of an effective date earlier than 
November 3, 2006, for the award of SMC based on loss of use 
of a creative organ is denied

The claim for assignment of an effective date earlier than 
October 31, 2005, for the award of service connection for 
peripheral neuropathy of the right lower extremity is denied.

The claim for assignment of an effective date earlier than 
October 31, 2005, for the award of service connection for 
peripheral neuropathy of the left lower extremity is denied.  

____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


